In re: Wilbur Joseph Leleux, Jr. applying for Writs of Certiorari, Prohibition, Mandamus and Stay Order
Writ denied in part and granted in part:
Applicant’s assignment relative to the trial court’s denial of motion to suppress presents a serious issue under Aguil-lar v. Texas and decisions of this Court concerning the admissibility of evidence seized under search warrant. Nevertheless, the Court does not ordinarily interfere with the orderly processes of trial where there is an adequate remedy by appeal in the event of conviction. Writ is therefore denied as to this assignment.
Applicant’s assignment of error relative to denial of motion for subpoena ad testificandum directed to the State of Louisiana to produce or see to the production of the witness, John A. Jensen, Jr. at the bail hearing is meritorious. Applicant is entitled under Art. 731 of the La.C.Cr.P. to compel the attendance of witnesses in order to discharge his burden of proof under La.C.Cr.P. art. 313(2). The State of Louisiana and the district attorney of Calcasieu Parish are therefore ordered to produce at the hearing of defendant’s application for bail the witness, John A. Jensen, Jr. or take such steps, and do and perform all such acts as are necessary and proper to secure the attendance of the witness at the hearing on the application for bail.